Citation Nr: 1146912	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO. 09-22 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder ("PTSD"). 

2. Entitlement to service connection for a low back disability, claimed as secondary to service connected bilateral knee disabilities. 

3. Entitlement to an initial compensable evaluation for a right knee disability prior to April 27, 2001, and to an evaluation in excess of 10 percent thereafter. 

4. Entitlement to an initial compensable evaluation for a left knee disability prior to April 27, 2001, and to an evaluation in excess of 10 percent thereafter. 

5. Entitlement to a total rating based upon individual unemployability ("TDIU") due to service-connected disabilities. 




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, May 2008, April 2009, and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. The rating decisions denied the benefits sought on appeal. 

The Board has rephrased the Veteran's claim for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

With regard to the Veteran's claims for increased evaluations for a bilateral knee disability, a September 2002 rating decision granted service connection for chondromalacia of both knees and assigned initial 10 percent evaluations effective April 27, 2001. With regard to the assigned effective dates, the Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims, and in an August 2007 Order, the Court granted the parties' Joint Motion for Remand. 

In a February 2008 decision, the Board granted an earlier effective date of May 2, 1978 for the initial grant of service connection for the Veteran's bilateral knee disability. The April 2008 rating decision currently on appeal effectuated the Board's decision by establishing May 2, 1978 as the effective date for the bilateral knee disability, and assigning an initial, noncompensable evaluation for each knee. For his right knee, a temporary 100 percent evaluation based on surgical treatment requiring convalescence was assigned from January 13, 1985 to February 28, 1985, and then a noncompensable evaluation was assigned until April 27, 2001. For both knees, the 10 percent evaluation was continued with the original effective date of April 27, 2001. Thus, the issue has been phrased as noted above. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran has not been shown to have a psychiatric disorder that manifested in service or within one year thereafter, or a current psychiatric disorder that is causally or etiologically related to his military service. 

2. The Veteran has not been shown to have a low back disability that manifested in service or within one year thereafter, or a current low back that is causally or etiologically related to his military service or to his service connected bilateral knee disability. 

3. At its most severe, the Veteran's right knee disability manifests as flexion limited to 90 degrees with painful motion, joint line tenderness, and crepitus. 

4. At its most severe, the Veteran's left knee disability manifests as flexion limited to 85 degrees with painful motion, joint line tenderness, and crepitus. 


CONCLUSIONS OF LAW

1. The Veteran's acquired psychiatric disorder was not incurred in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2. The Veteran's low back disability was not incurred in service, and may not be presumed to have been incurred in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

3. Prior to April 27, 2001, the criteria for a compensable rating for a right knee disability were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes ("DC") 5003, 5014, 5257, 5259, 5260, 5261 (1978-2011).

4. Prior to April 27, 2001, the criteria for a compensable rating for a left knee disability were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, DCs 5003, 5014, 5257, 5260, 5261 (1978-2011).

5. After April 27, 2001, the criteria for a rating in excess of 10 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, DCs 5003, 5014, 5257, 5259, 5260, 5261 (2011).

6. After April 27, 2001, the criteria for a rating in excess of 10 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, DCs 5003, 5014, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).

With regard to the Veteran's knee disabilities, this appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. The Veteran originally received VCAA notice in November 2008. His claim was then readjudicated in the March 2010 SOC. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

VA has satisfied its duty to notify by issuing pre-adjudication notice letters for the Veteran's service connection claims in August 2007 and November 2007. The letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. The November 2007 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. With regard to the Veteran's back claim, a follow up letter was issued in March 2009 to provide notice regarding service connection on a secondary basis and his claim was readjudicated in April 2010. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records ("STRs"), service personnel records, reports of post-service medical treatment, and reports of VA knee examinations in June 1978, March 2002, June 2005, December 2008, and September 2010. 

The Veteran has not been afforded VA examinations to assess the nature and etiology of his acquired psychiatric disorder and low back disability. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that examinations are not necessary for the Veteran's service connection claims. As will be discussed below, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related. His service treatment records are negative for any complaints, treatment, or diagnosis of a psychiatric disorder, and the record contains no probative evidence that demonstrates otherwise. The STRs show that the Veteran complained of low back pain for three weeks in January 1973, but this was determined to be due to a case of acute prostatitis as opposed to an orthopedic condition. Therefore, because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(4)(i) ; cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

With regard to the Veteran's assertion that his back disability was caused by his service connected bilateral knee disability, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Federal Circuit held that, in the context of a Veteran contending secondary service connection, "in the absence of any medical evidence, [the Veteran's] own conclusory statements regarding causation were insufficient to establish the necessary nexus between his in-service [disability] and his present ailments."  Waters, 601 F.3d at 1278. The Federal Circuit rejected contentions that the Veteran's "conclusory generalized statement...was enough to entitle him to a medical examination..." because it would require the Secretary to "provide such examinations as a matter of course in virtually every [V]eteran's disability case."  Id.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, the law has also held that there is no requirement to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis here focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 



Acquired Psychiatric Disorder

The Veteran contends that his diagnosed acquired psychiatric disorder is the result of performing field maneuvers in snow, rain, and extreme heat. Because there is no competent medical evidence linking the claimed disability to this, or any incident of military service, the claim will be denied. 

The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, a psychiatric disorder) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In this case, service connection is not warranted on a presumptive basis because the evidence does not show that the Veteran's acquired psychiatric disorder manifested within one year from his separation from service in December 1974. The earliest mention of a psychiatric problem was in April 2001, where it was noted that he had a "brief depressive reaction."  

When service connection is not established on a presumptive basis, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

The Veteran has not been diagnosed with PTSD. His mental health treatment records show that he has been diagnosed with the disorders discussed below, as well as treated extensively for polysubstance abuse. The only mention of PTSD is in a July 2007 statement from Dr. B. Y., a VA physician, who noted that the Veteran has "a history of PTSD." However, the physician's statement is unsupported by the record, as the Veteran does not have such a history. A medical diagnosis is only as credible as the history on which it was based. Reonal v. Brown, 5 Vet. App. 458, 460   (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478   (1993); Swann v. Brown, 5 Vet. App. 229, 233   (1993) [ a diagnosis "can be no better than the facts alleged by the appellant."]. Apart from evidence that the examiner's assessments were made on the basis of primarily the veteran's account, the facts underlying the assessment are not substantiated by the record. Kowalski v. Nicholson, 19 Vet. App. 171, 179   (2005) (it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the veteran.). As the Veteran does not carry a diagnosis of PTSD, the regulations governing service connection for PTSD will not be considered. 

In this case, the Veteran has been diagnosed with a pain disorder associated with psychological factors with a history consistent with opiate abuse, and an adjustment disorder. The first element of a service connection claim, that of a diagnosis, is satisfied. Hickson, 12 Vet. App. at 253. The second element of a service connection claim, that of an in-service event or incurrence, has not been met. Id. The Veteran's STRs are negative for any diagnosis of or treatment for a psychiatric condition. His December 1974 separation examination noted no psychiatric abnormalities. 

The third requirement of a service connection claim, a nexus, has not been satisfied. Id. A psychiatric disorder was first mentioned 27 years after the Veteran separated from service, when an April 2001 VA treatment record noted that he had a brief depressive reaction. In January and February 2001, he denied depression, anxiety, and tension. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Indeed, the record suggests that the Veteran's psychiatric symptoms have been attributed to non-service-connected causes. In September 2003, the Veteran reported feeling depressed and asked to see a psychiatrist. In October 2003, he was treated by a VA psychiatrist, who stated that the Veteran was depressed "due to life circumstances," and because he was not used to being homeless. The Veteran reported losing his home to a fire several years prior and he was living with a friend. He was not happy with how his friend was treating him, and he "felt bad" because he did not work. He was angry because he missed part of his first semester of college due to a counselor's mistake. The psychiatrist noted that the Veteran had a long history of polysubstance abuse, but had been sober for 17 months. The examiner diagnosed him with an adjustment disorder with depressed mood and anger, and prescribed Paxil to alleviate his symptoms. 
The psychiatrist's finding that the Veteran was depressed due to his current life circumstances weighs against his claim. Subsequent VA treatment records refer to the Veteran's depression and adjustment disorder, but do not attribute it to his period of active military service. The evidence of record does not establish a link between the Veteran's psychiatric disorder and his period of active service. 

The Veteran has not asserted that he is entitled to service connection based on continuity of symptomatology. Therefore, service connection is not warranted under that theory of entitlement. 38 C.F.R. § 3.303(b). 

The preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder is due to any event or injury in service. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). The claim is denied.  

Low Back Disability

The Veteran contends that his diagnosed lumbosacral degenerative joint disease ("DJD") was caused by his service-connected bilateral knee disability. Because there is no competent medical evidence linking the claimed disability to his knee disability or to any incident of military service, the claim will be denied. 

As noted above, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, DJD) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In June 1978, more than one year after separation from service, the Veteran had a VA examination which included an examination of his spine. The examiner found no abnormalities and an x-ray taken in conjunction with the examination showed his spine was normal. The first mention of back pain in his post-service treatment records was in February 2001, when he reported having back pain for the previous nine months after he "bent over to do some cleaning work."  Therefore, presumptive service connection is not warranted because the Veteran's DJD did not manifest until many years after service. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has been diagnosed with lumbosacral DJD and he has a service connected bilateral knee disability. Thus, the first two elements of a secondary service connection have been met. Id. However, there is no evidence of record establishing a link between the Veteran's back disability and his service-connected knee disability. 

The Veteran first reported back pain in February 2001, stating that it began after he "bent over to do some cleaning work."  In May and June 2002, he reported constant back pain for the previous two years. In August 2002, he reported that his pain had been constant for one year. In December 2004, he stated that he had chronic back pain for the previous three to four years. In a March 2004 VA treatment record, the Veteran stated that he has had "bilateral femoral patellar syndrome since 1972" and that many doctors told him that his knees had affected his back. The examining physician reviewed the Veteran's treatment records and noted that "there is no objective evidence on multiple imaging studies that supports [the] patient's knee complaints."  The examiner did not link the Veteran's back pain to his knee disabilities. The record does not contain any medical evidence linking the Veteran's back disability to his service-connected bilateral knee disability. 

The Veteran has asserted in several statements that his knee disability caused his back disability. Although he is competent to report observable symptoms such as pain, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998). 

There is no competent medical evidence to link the Veteran's back disability to his service-connected bilateral knee disability. Therefore, service connection on a secondary basis is not warranted. 38 C.F.R. § 3.310; Wallin, 11 Vet. App. at 512.  

The Board must address all potential bases of entitlement. EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Jones v. Principi, 3 Vet. App. 396, 399 (1992). As presumptive and secondary service connection are not warranted, the Board will address service connection on a direct basis. 

The Veteran has been diagnosed with DJD of the lumbar spine, satisfying the first element of a direct service connection claim. Hickson, 12 Vet. App. at 253. However, the second element of a service connection claim has not been satisfied. Id. There is no evidence of an in-service injury or event that caused his back disability. A January 1973 STR noted that the Veteran had low back pain for three weeks. However, the physician determined that the back pain was caused by acute prostatitis and no back condition was diagnosed. 

There is no evidence of a nexus between the Veteran's back disability and his period of active service. As noted above, a June 1978 x-ray showed a normal spine, and his back disability was first mentioned in February 2001, when he reported having back pain for the previous nine months. This places the onset of back pain in 2000, 26 years after separation from service. This weighs against his claim. Maxson, 230 F.3d at 1333. Further, when the Veteran first reported his back pain, he stated that it began after he bent over to do cleaning work. This provides evidence against there being a nexus between the back disability and his period of active service. 

The Veteran has not asserted that he is entitled to service connection based on continuity of symptomatology. Therefore, service connection is not warranted under that theory of entitlement. 38 C.F.R. § 3.303(b). 

Because there is no evidence establishing a direct link to service, and the Veteran's own statements provide evidence against a claim for service connection on a direct basis, the claim must be denied. The preponderance of the evidence is against a finding that the Veteran's current low back disability is due to any event or injury in service or to his service-connected bilateral knee disability. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Increased Evaluation

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The law as to the evaluation of evidence and the standard of proof in veterans' claims is reviewed above and will not be repeated here. 

Knee Disabilities

The Veteran contends that his bilateral knee disability has increased in severity such that an increased rating is warranted. He contends that prior to April 27, 2001, he is entitled to a compensable evaluation for each knee. For the period following April 27, 2001, he contends that he is entitled to an evaluation in excess of 10 percent for each knee. There is substantial evidence indicating that the Veteran is falsifying the reports of the severity of his disorders, and even when considering painful motion, his limitation of flexion and extension do not meet the criteria for a higher rating and his disability does not manifest as instability. Therefore, his claims will be denied.  

Although he was diagnosed with chondromalacia patella in each knee, his knees are currently evaluated under different Diagnostic Codes. Prior to the April 2008 rating decision that granted an earlier effective date for the grant of service connection, both knees were evaluated under Diagnostic Code 5099-5014, an analogous code for when a disability is not specifically listed in the rating schedule. An analogous Diagnostic Code is "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27. Diagnostic Code 5014 is for evaluating osteomalacia. 

When the effective date for the grant of service connection was changed to May 2, 1978, the RO changed the Diagnostic Code for the Veteran's right knee because he had surgery in 1985. His right knee is currently evaluated under Diagnostic Code 5261-5259, limitation of extension of the leg and symptomatic removal of the semilunar cartilage. 38 C.F.R. § 4.71a. His left knee remains evaluated under Diagnostic Code 5099-5014. 

There are several potentially applicable Diagnostic Codes for the Veteran's knee disabilities. 

Under Diagnostic Code 5014, the rater is instructed to evaluate the disability based upon limitation of motion of the affected parts or as degenerative arthritis. 38 C.F.R. § 4.71a. 

The Veteran has been diagnosed with DJD of both knees. The knee is considered a major joint. 38 C.F.R. § 4.45(f) (2011). Under Diagnostic Code 5003 (degenerative arthritis), if the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003. 

In the absence of limitation of motion, a 10 percent evaluation is warranted under Diagnostic Code 5003 when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. 38 C.F.R. § 4.71a. A 20 percent rating is warranted under Diagnostic Code 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, DCs 5003, 5010. 

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability. A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a. Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available rating and no criteria are specified. 38 C.F.R. § 4.71a, DC 5259. 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees. A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees. A 20 percent evaluation is warranted when flexion is limited to 30 degrees. 38 C.F.R. § 4.71a, DC 5260. Normal flexion is 140 degrees. 38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is assigned when extension is limited to 5 degrees. A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees. A 20 percent evaluation is warranted when extension is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5261. Normal extension is 0 degrees. 38 C.F.R. § 4.71a, Plate II. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). For a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating. A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998). Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004). The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2011). 

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

The Board has reviewed the record to determine whether or not any other Disability Code may be applicable to the Veteran's disabilities and entitle him to higher ratings, but has found none. As the Veteran has never been diagnosed with ankylosis of either knee, nonunion or malunion of the tibia and fibula, genu recurvatum, or dislocated semilunar cartilage, there is no basis for application of Diagnostic Codes 5256, 5262, 5263, or 5258. Thus, the Diagnostic Codes that will be discussed in this decision are 5003, 5257, 5259, 5260, and 5261. 



Entitlement to a Compensable Evaluation Prior to April 27, 2001

As noted above, in an April 2008 decision, the RO granted an earlier effective date for the grant of service connection for a bilateral knee disability and assigned an initial noncompensable evaluation effective May 2, 1978. Thus, evidence for the period from May 2, 1978 to April 27, 2001 must be considered. The rating criteria set forth in the Diagnostic Codes discussed above remains the same as it was in 1978. 38 C.F.R. § 4.71a (1978). As a result, there is no need to address older rating criteria.  

In June 1978, the Veteran underwent a VA joints examination wherein the physician noted that he had no records to review. The Veteran reported knee pain and "obliquely" indicated that his knees caused him to become more sedentary. However, upon examination, he had good posture and a normal gait. His lower extremities were symmetrical. He was wearing platform shoes, but stated that they were dress shoes and not for an orthopedic problem. Both knees appeared normal without soft tissue changes, effusion, hypersensitivity, or relaxation of ligaments. There was no history of locking. He had full range of motion without crepitus. Stressed torsion of each knee in fully flexed and progressively extended positions was normal. There was no evidence of instability or incoordination. An x-ray taken in conjunction with the examination was normal. The examiner noted that "exaggerated and possibly misrepresented symptoms have been detailed" in the report. 

In January 1985, the Veteran underwent a right knee arthroscopy. Prior to his surgery, an x-ray showed a subluxating patella. Dr. R. A., a private physician, performed a diagnostic arthroscopy and excision of the plica shelf and curettage of chondromalacia and lateral retinacular release of the right knee. Dr. R. A. noted that the Veteran had a good recovery and that he was walking well with physical therapy. 

The record was silent with regard to the knee disabilities until January 2001, when the Veteran complained of chronic knee pain, for which he took Motrin without relief of symptoms. In February 2001, he reported a history of bilateral chondromalacia for the previous 28 years. However, X-rays taken in February 2001 were normal. The record is otherwise negative for treatment for the Veteran's knees until after April 27, 2001. 

Based upon the evidence of record for the period from May 2, 1978 to April 27, 2001, the Board finds that a compensable evaluation is not warranted for either knee. DJD had not yet been diagnosed; application of DC 5003 is unwarranted. Further, the June 1978 VA examination showed that each knee had a normal range of motion with no pain. Although the Veteran complained of increased pain, which led to his surgery in 1985, the record does not contain evidence that this pain caused additional functional loss or limitation of motion. Following his surgery, he is not entitled to a 10 percent evaluation under Diagnostic Code 5259 for his right knee because the record does not show that it was symptomatic prior to April 27, 2001. 

His subjective complaints of pain alone do not warrant a compensable evaluation because "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. Thus, he is not entitled to a compensable evaluation under Diagnostic Codes 5259, 5260, or 5261. 

Lastly, he is not entitled to a separate evaluation under Diagnostic Code 5257 for instability of either knee because there is no evidence to show that he had slight recurrent subluxation or lateral instability prior to April 27, 2001. At his VA examination In June 1978, his knee was found to be stable and he denied episodes of locking. A January 1985 x-ray showed that his right patella was subluxed, but the frequency of this symptom was not reported and it was corrected by the surgery. Thus, the record does not show that the Veteran has recurrent subluxation of his right knee. 38 C.F.R. § 4.71a. 

In summary, the evidence of record does not show that the Veteran's bilateral knee disability warranted a compensable disability evaluation prior to April 27, 2001, under any potentially applicable Diagnostic Code. 

Entitlement to an Evaluation in Excess of 10 Percent After April 27, 2001

Effective April 27, 2001, the Veteran was assigned a 10 percent evaluation for each knee based on painful limited motion. 

At a May 2001 VA orthopedic consult, the Veteran reported that he could walk two to three blocks before stopping due to pain. He alleged that he had difficulty climbing stairs; and pain arising from chairs. He could drive without problems. He reported being unemployed since 2000 and alleged that it was due to knee pain. Upon examination, the Veteran had a normal gait. He could heel and toe walk. He could squat, but had difficulty arising. However, there was no muscle wasting in his lower extremities. His right knee extension was 5 degrees and his flexion was 120 degrees. His left knee extension was normal at 0 degrees and his flexion was 120 degrees. There was no ligamentous laxity in either knee. Patellar tilt was noted in both knees, with the right more severe than the left. 

A June 2001 VA treatment record showed that both of the Veteran's patellae were medially tilted. He had bilateral out-toeing and his tibias were outwardly rotated. He used a cane to walk. His right knee extension was 3 degrees and his flexion was 122 degrees. His left knee extension was 2 degrees and his flexion was 115 degrees. His joint was stable and his Lachman test was negative. He had decreased patellar tracking medially, laterally, and inferiorly. His symptoms were found to be consistent with bilateral patellofemoral syndrome and he was advised to go to physical therapy. An MRI of his knees shows that his menisci, cruciate ligaments, and collateral ligaments were all intact and unremarkable. 

Significantly as it bears upon his credibility, a June 2001 VA orthopedic consult noted that his MRI results were normal. Upon examination, there was no effusion. His extension was normal in both knees and his flexion was 135 degrees in both knees. His ranges of motion were without pain. His McMurray, Lachman, anterior drawer, and posterior drawer tests were all negative. His knees were also stable to varus and valgus stress. His strength was 5/5 (normal). Braces were recommended. 

In July 2001, he reported an increase in popping sounds when moving his knees and more pain. His right knee extension was 2 degrees and his flexion was 123 degrees. His left knee extension was 2 degrees and his flexion was 122 degrees. In August 2001 he received patellar stabilizing braces from VA. 

In September 2001, the Veteran was treated by Dr. R. A., his private physician. He had subjective complaints of pain, clicking, popping, and giving way. His pain was worse in the left knee. He reported pain while walking. Upon examination, both knees had popping and crepitation during range of motion testing. His knees were stable to varus and valgus stress. His McMurray test was negative. His left knee was tender at the medial and lateral joint lines. No swelling or effusion was noted. He was diagnosed with a torn meniscus in the left knee and chondromalacia in both knees. 

However, at a November 2001 VA neurosurgery consult, no significant medial or lateral joint line tenderness was found. The knees were stable to varus, valgus, anterior, and posterior stresses. He had no significant patellar grind. He had no patellar subluxation or tilt. His area of tenderness was at the quadriceps tendon insertion into the patella. He was deemed to not be a good candidate for surgery. 

The Veteran underwent a VA joints examination in March 2002. X-rays taken at the examination showed no abnormalities. At the examination, he reported pain and walked with a cane. He had no difficulty dressing, undressing, heel toe walking, and partially squatting. Upon examination his right and left knee had normal extension at 0 degrees and flexion to 120 degrees. Both knees were stable to varus and valgus stress and the Lachman, McMurray, anterior drawer, and posterior drawer tests were all negative. He had tenderness on patellar compression. He was diagnosed with bilateral chondromalacia. His x-ray was normal. 

In April 2002, a VA treatment record noted that his right knee extension was normal at 0 degrees and his flexion was 100 degrees. His left knee extension was normal at 0 degrees and his flexion was 90 degrees. 

At an April 2002 VA orthopedic consult, the Veteran reported pain, with the left knee more severe than the right. Both knees had a normal extension of 0 degrees and a flexion of 130 degrees. Both knees were tender to palpation of the medial and lateral joint lines. Both knees were stable to varus and valgus stress and Lachman, anterior drawer, and posterior drawer tests were normal. On the left knee, the McMurray test did not elicit snapping but it caused joint line pain. He was diagnosed with bilateral quadriceps tendonitis, bilateral knee pain, and left knee pes tendonitis. Physical therapy was recommended.

A May 2002 physical therapy report showed his extension was normal in both knees. His flexion was 110 degrees in his right knee and 114 degrees in his left. He reported decreased pain and increased ability to climb stairs. 

At an August 2002 VA orthopedic consult, he had minimal joint line tenderness medially in the right knee and lateral joint line tenderness in the left knee. Both knees had normal extension. His right knee flexion was 120 degrees and his left knee flexion was 115 degrees. His knees were stable ligamentously. Both patellae were tracking normally. He walked using a single point cane with an essentially normal gait. Strength was 5/5. 

In September 2002, he complained of daily aching pain. He denied locking and giving way. He reported general stiffness after immobility in the morning. He stated that his pain did not interfere with sleep. 

At a July 2003 VA orthopedic consult, the physician noted that although the Veteran had used morphine to control subjective pain, he "has had multiple modalities of imaging demonstrating normal joint lines with no internal derangement of knees, as well as MRIs."  Upon examination, both knees had normal extension and flexion of 115 degrees. Neither knee was tender to deep palpation on both joint lines. His patellar grind tests were negative. Both knees were stable to varus, valgus, anterior, and posterior stresses. His x-rays were normal, showing "good" joint space. There was no sign of fractures or subluxation. There were no degenerative changes. 

The physician noted that when he attempted to discuss the Veteran's knee pain he "became belligerent."  Significantly as it bears on the Veteran's credibility, the physician stated that the Veteran has "absolutely no orthopedic issues at this time. There is no reason to send him back to Orthopedics about his knee pain unless a specific injury or a specific orthopedic issue has been found on imaging and has been [treated non-operatively]."  The physician noted that the Veteran's condition had been discussed with the Chief of Orthopedics. 

Similarly indicating that the Veteran's subjective complaints are clinically unsupportable, a March 2004 VA treatment report noted that there was "no objective evidence on multiple imaging studies that supports [the Veteran's] knee complaints."  The treating physician stated that it was unclear why the Veteran was prescribed opiates when he had a history of substance abuse. 

A February 2005 VA treatment record noted that he had "marked" limitation of motion in both legs, with the right worse than the left, but no measurements were specified. Also in February 2005, the Veteran reported that his pain was so severe that he could not move. No edema, effusion, warmth, or bony point tenderness was found on examination.

Shortly after his subjective report of February 2005, the Veteran underwent a VA joints examination in June 2005. He reported that his knee pain was aggravated by prolonged standing, walking, and climbing stairs. Upon examination, he walked slowly with a rolling walker. 

However, the examiner noted that the Veteran was able to undress and sit on the examination table without difficulty. Upon examination, both knees had normal extension and flexion to 135 degrees. While the Veteran complained of right knee pain from 120 to 135 degrees of flexion, although the examiner noted that he was smiling at the same time that he complained of pain. The Veteran complained of left knee pain from 120 to 135 degrees of flexion, but the examiner noted that there was no facial sign of pain present. Both knees were stable. His Lachman, McMurray, anterior drawer, and posterior drawer tests were negative. There was no joint line tenderness or effusion. There was crepitation in both knees. An x-ray showed minimal osteophyte formation bilaterally with a slight narrowing of the medial joint compartments in both knees. The x-ray was otherwise unremarkable. 

The examiner found that there was no objective evidence of additional limitation of motion due to pain, incoordination, weakness, flare-ups, or lack of endurance after repetitive motion. He did not have incapacitating episodes. The examiner noted that although the Veteran used a rolling walker, there was no clinical evidence that it was required due to his knee disabilities. The examiner concluded that "his occupation would be restricted from occupations requiring prolonged standing, running, jogging, or climbing stairs."  

A November 2005 VA emergency room report showed that the Veteran complained of left knee swelling that had lasted for four days. He denied recent trauma or injury. He was able to bear weight. He had a 2 by 2 centimeter area of edema on his left knee. He had painful motion but no pain on varus and valgus stress. His strength was 5/5. 

At a February 2006 VA orthopedic consult, the Veteran requested pain medication. Indicative of the Veteran's either conscious or unconscious apparent exaggeration of his disorder, while the Veteran used a walker, the examiner noted that he had a "somewhat histrionic affect and at times [was] tearful during his interview regarding his knee pain."  Upon examination, both knees had normal extension and flexion to 120 degrees. His knees were stable to varus and valgus stress and anterior and posterior tibia translation. He had diffuse tenderness all over both knees in no physiological anatomic site or distribution. Review of radiographic imaging showed "some lateral patellar tilt," but no evidence of any signs of arthritis. The physician recommended that narcotic pain medicine not be prescribed, but instead non-steroidal anti-inflammatory medication should be considered. 

Again as it bears upon the Veteran's lack of credibility, the physician concluded, "I cannot find any physiologic reason for him to have such excruciating knee pain," and suggested that the Veteran follow up with a rheumatologist to determine if there was an inflammatory etiology for his pain. 

At a September 2006 VA orthopedic consult, the Veteran complained of bilateral knee pain and pain with any range of motion of "most joints."  He had tenderness to palpation "generally about all areas of his body."  The physician noted that the "[c]linical exam is limited secondary to [the Veteran's] generalized discomfort with any physical exam."  X-rays taken in conjunction with the consult showed mild DJD of both knees. An MRI from July 2005 showed no abnormality of ligaments, menisci, or muscles. The physician diagnosed the Veteran with mild DJD of both knees and noted that the chronic pain was "likely secondary to chronic disease including hepatitis."  He recommended use of a scooter. 

A November 2006 VA treatment report showed that the Veteran had chronic knee pain secondary to osteoarthritis. An October 2008 VA treatment record showed complaints of knee pain, which the Veteran asserted became worse after moving into a third floor apartment. He reported taking 10 Motrin a day with no relief. 

In December 2008, the Veteran underwent a VA joints examination. He stated that his pain was worse and that he used braces on both knees, a cane, crutches, and a motorized scooter. After his scooter was stolen, he used a walker with wheels. He reported that both knees locked and that his pain was worse in cold and rainy weather. He stated that he was able to stand for 15 to 20 minutes and could walk only two blocks. He stated that he was not able to work or accomplish his activities of daily living. He denied a history of flare-ups and incapacitating episodes. The examiner noted that x-rays from 2005 showed minimal osteophytes with slight narrowing of the medial joint line. 

Upon examination the Veteran walked very slowly with a wheeled walker and an antalgic gait. He complained of painful range of motion in both knees. Both knees had normal extension. His right knee flexion was 95 degrees and his left knee flexion was 90 degrees. The examiner found that there was an additional functional loss of 5 degrees due to pain after repetitive use. However, both knees were stable. Lachman, McMurray, anterior drawer, and posterior drawer tests were all normal. His right knee had a prominent tibial tubercle. Both knees showed slight effusion and were tender at the mediopatellar facet and medial joint line. A November 2008 x-ray showed no significant joint space narrowing or bony spurring. Minimal calcification was seen adjacent to the left medial femoral condyle. The examiner diagnosed the Veteran with bilateral chondromalacia patella and DJD. He concluded that "his working is limited to a sedentary type of job and without steps." 

A November 2009 VA treatment record showed that the Veteran used knee braces and that he reported less pain while wearing them. He denied numbness, tingling, weakness, and swelling. He had slight pain to palpation of the medial joint line in each knee. There was no erythema or edema. His strength was normal. 

In September 2010, the Veteran underwent a VA joints examination. The examiner noted that a February 2009 MRI was unremarkable for any ligament or cartilage damage and that an April 2010 imaging study showed "only mild joint space narrowing."  There was no history of fractures, dislocation, or subluxation. The Veteran had received intra-articular injections for pain relief. The examiner stated that the Veteran was "carrying a cane; but, however, he was able to walk in the examining room without a cane."  The examiner stated that the knee disabilities did not have an adverse impact on his activities or occupation. 

Upon examination, his extension was normal in both knees and his flexion was 135 degrees. His ranges of motion were performed with no pain. There was no additional limitation of motion after repetitive motion testing. There was no mediolateral instability in either knee. Lachman, McMurray, anterior drawer, and posterior drawer tests were negative. There was crepitation during motion of both knees. The examiner found no evidence of uneven weight bearing and no ankylosis. There was no inflammatory arthritis. The examiner concluded that there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination. The examiner stated that the Veteran was "employable in [a] sedentary to light-work capacity."  

During the medical treatment noted above and in separate statements in support of his claim, the Veteran has reported severe knee pain that, at times, he has asserted is debilitating. In a July 2006 statement, the Veteran asserted that his pain was so severe that he could not walk or go to school. In an August 2009 statement, the Veteran asserted that he could not obtain pain medication strong enough to relieve his knee pain. The Veteran is competent to describe his knee pain. Layno v. Brown, 6 Vet. App. 465 (1994). 

However, his statements regarding the severity of his pain are found to be not credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). At his June 1978 examination, the physician stated that "[e]xaggerated and possibly misrepresented symptoms have been detailed" in the examination report. During his July 2003 VA orthopedic consultation, the physician clearly stated that imaging studies were not consistent with the level of pain reported by the Veteran. When confronted with this finding, he became belligerent. At his June 2005 VA examination, the examiner noted that the Veteran smiled at the same time he reported pain during right knee flexion and showed no facial signs of pain during left knee flexion, despite stating that he was in pain. At a February 2006 VA orthopedic consult, he was noted to have a "somewhat histrionic affect."  At his September 2010 examination, the examiner noted that the Veteran did not require his cane to navigate the examining room. These findings made by the Veteran's treating physicians and VA examiners damage his credibility because they show that he does not accurately describe his level of pain. 

Further, the Veteran is the claimant in this case, thus he has an interest in the outcome of that upon which he has opined. This interest in the outcome impacts negatively on his credibility and further reduces the weight of his statements. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"). 

Thus, the objective findings of the Veteran's treating physicians and VA examiners are entitled to more probative weight than the Veteran's subjective descriptions of his pain, which are not credible. 

For the reasons discussed below, the Veteran is not entitled to a disability evaluation in excess of 10 percent for either knee. 

The Veteran is not entitled to a 20 percent evaluation under the Diagnostic Codes for limitation of flexion and extension. The Veteran's limitation of flexion does not meet the criteria for a 20 percent evaluation under Diagnostic Code 5260. It does not warrant even the assignment of a non-compensable rating under Diagnostic Code 5260 because at worst, his right knee flexion is limited to 90 degrees and his left knee flexion is limited to 85 degrees, when taking into consideration the findings of the December 2008 VA examiner who determined that the Veteran lost an additional 5 degrees of motion due to pain after repetition. To meet the criteria for a noncompensable evaluation for limitation of flexion, he would need to have flexion limited to 60 degrees and he does not. To warrant 20 percent evaluation, his flexion would need to be limited to 30 degrees. 38 C.F.R. § 4.71a. 

The Veteran's extension does not meet the criteria for a 20 percent evaluation under Diagnostic Code 5261 because his extension in both knees has consistently been measured as normal except in May 2001 when, at worst, his right knee extension was 5 degrees, and in June and July 2001 when his left knee extension was 2 degrees. Thus, the Veteran's right knee extension met the criteria for a noncompensable evaluation under Diagnostic Code 5261 during one measurement and his left knee flexion never has. To meet the criteria for a 20 percent evaluation for limitation of extension, his extension would need to be limited to 15 degrees and it is not. 38 C.F.R. § 4.71a. 

During some VA examinations and VA treatment, he reported experiencing a great degree of subjective pain during movement. The RO assigned the 10 percent disability rating for each knee on the basis of painful motion of a major joint. 

Under these circumstances, the Board must conclude that the criteria for a rating in excess of 10 percent for either knee under either Diagnostic Code 5260 or 5261 have not been met at any point during the appellate period. Although the Veteran has evidence of painful motion of the knees, he has never shown limitation of knee flexion or extension warranting a noncompensable disability rating under Diagnostic Code 5260 or a 10 percent evaluation under Diagnostic Code 5261. Further, the examiners did not determine that the knee disabilities resulted in additional range of motion loss due to weakness, excess fatigability, incoordination, lack of endurance, or pain outside of the additional five degrees of loss already taken into consideration. DeLuca v. Brown, 8 Vet. App. 202. Lastly, as discussed above, the Veteran's behavior at some of his VA examinations and treatment sessions has called his credibility into question and as a result, his subjective description of the severity of his pain is not probative in this case. 

The Veteran is also not entitled to a separate evaluation for instability of either knee under Diagnostic Code 5257 because he has denied locking and giving way of his knees and all VA examiners found that his knees were stable. Further, his knees were found to be stable at numerous VA orthopedic consultations. His Lachman, McMurray, and anterior drawer, and posterior drawer tests have always been negative. Although the Veteran had subjective complaints of locking at his December 2008 and September 2010 examinations, this was not confirmed by the examiners after appropriate clinical testing. 

X-rays of the Veteran's knees show mild bilateral DJD. However, there is no basis to assign separate ratings under Diagnostic Code 5003. His 10 percent evaluation for his right knee under Diagnostic Code 5621-5259 is based upon symptomatic semilunar cartilage removal. The symptom evaluated was painful motion, as evidenced by the RO informing the Veteran in the April 2009 rating decision that his right knee did not meet the criteria for a 20 percent evaluation because his flexion and extension were not sufficiently limited. His 10 percent evaluation for his left knee under Diagnostic Code 5099-5014 is based upon painful, but noncompensable limitation of motion of his knees. To assign an additional 10 percent under Diagnostic Code 5003 for DJD of either knee with noncompensable limitation of motion confirmed by evidence of painful motion would constitute impermissible pyramiding. See 38 C.F.R. § 4.14 (avoidance of evaluation of the same manifestation under different diagnoses). 

The Board therefore finds that the overall disability picture for the Veteran's knee disabilities does not more closely approximate a 20 percent rating for either knee under the applicable Diagnostic Codes at any point after April 27, 2001. 38 C.F.R. § 4.7. Therefore, the preponderance of the evidence is against his claims, and they must be denied. 38 C.F.R. § 4.3. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's bilateral knee disability are contemplated by the schedular criteria such as painful limitation of extension and flexion of the leg; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In fact, some examiners and treating physicians have called the Veteran's credibility into question with regard to his statements regarding the severity of his pain. There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

A request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran's claim for TDIU is being remanded, as discussed below. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 

Entitlement to service connection for a low back disability is denied. 

A compensable disability evaluation for a right knee disability prior to April 27, 2001 is denied. 

A compensable disability evaluation for a left knee disability prior to April 27, 2001 is denied. 

A disability evaluation in excess of 10 percent for a right knee disability after April 27, 2001 is denied. 

A disability evaluation in excess of 10 percent for a right knee disability after April 27, 2001 is denied. 


REMAND

When the service-connected disability rating is less than 100 percent, assignment of a TDIU requires inability to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, and that, if there are two or more disabilities, at least one is ratable at 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). The Veteran's disabilities do not reach this threshold. He has three service connected disabilities: a left knee disability and a right knee disability, each assigned a 10 percent evaluation, and a history of generalized lymphadenopathy, assigned a noncompensable evaluation. His combined disability evaluation is 20 percent. 

However, a total disability rating may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services. 

The Veteran has consistently stated that he has been unable to work due to his bilateral knee disabilities. The record shows that he uses several assistive devices to walk including a motorized scooter, a wheeled walker, a cane, and bilateral knee braces. Although his statements with regard to the severity of his pain have been found not credible, the record clearly shows that he has been provided with assistive devices. However, the record is not clear as to whether he needs the devices because of his service-connected knee disabilities or his non-service connected back disability and diabetes mellitus. Further, a December 2010 Physical Residual Functional Capacity Questionnaire notes that the Veteran is incapable of "even 'low stress' jobs" because of a back disability, a bilateral knee disability, and poor eyesight. As the record contains evidence that the Veteran may be unemployable as a result of his knee disabilities, but he does not meet the schedular criteria for an award of TDIU, the Board finds that referral for consideration of an award of TDIU on an extraschedular basis is warranted and remands the claim to the RO/AMC for appropriate development. 


Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, records of which are not associated with the claims file. The records requested must include, but are not limited to, VA treatment after November 2009. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then seek to obtain the identified relevant medical treatment records and associate them with the claims folder. 

2. Ascertain if the Veteran is in receipt of benefits by the Social Security Administration (SSA) for his bilateral knee disability. If so, the RO must obtain the SSA file.
	
3. For the purpose of consideration of an extraschedular TDIU, the RO/AMC will request from the Veteran a statement as to his employment history, education, vocational attainment, and any other factors that pertain to whether he is unemployable due to his service-connected bilateral knee disability and history of generalized lymphadenopathy. 

4. Schedule the Veteran for VA examinations, if necessary, to determine whether he is unemployable solely due to his service-connected disabilities. 

5. The RO must consider all of the evidence of record and re-adjudicate the Veteran's claim for TDIU. Readjudication must include referral of the Veteran's TDIU claim to the Director, Compensation and Pension Service, for extraschedular consideration is warranted. See 38 C.F.R. §4.16(b) (2011). If the benefit sought on appeal remains denied, the Veteran must be provided a supplemental statement of the case ("SSOC"). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for a response.

6. Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


